Dismissed and Memorandum Opinion filed September 29, 2005








Dismissed and Memorandum Opinion filed September 29,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00581-CV
____________
 
JUANITA MILLER EVANS d/b/a COACH=S HAMBURGERS & DELI, Appellant
 
V.
 
BLITZ CONSTRUCTION, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause
No. 781,784
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 7, 2005.
On September 14, 2005, appellant filed a motion to dismiss
the appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 29, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.